Citation Nr: 1621932	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right foot first metatarsal disability, to include osteoarthritis and hallux limitus, including as secondary to service-connected right knee condition.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to March 1978, March 1983 to June 1991, and February 2003 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2013.  The RO issued a Statement of the Case (SOC) in December 2013 and the Veteran filed a substantive appeal, VA Form 9, in January 2014.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In August 2015, the Board remanded the claim for additional development and it has been returned for adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claim.

As noted, the Board remanded this claim in August 2015 for additional development; specifically, it directed the RO to obtain and associate with the file the records the Veteran identified during his March 2015 hearing.  The Veteran and the undersigned discussed treatment records from Dr. S.K., the Veteran's podiatrist.  The Veteran testified that he was submitting additional information regarding his disability along with a waiver of RO consideration.  

On December 16, 2015, the RO sent a letter to the Veteran requesting that he provide the requisite information in the attached VA Form 21-4142a to allow the RO to obtain the records or to submit the records himself.  He was notified that he had 30 days from the date of the letter to submit information.  On January 21, 2016, the RO issued the Supplemental SOC and returned the case to the Board.  

On February 1, 2016, the Veteran submitted two statements concerning his appeal.  In one statement, he indicated that he had received treatment from the VA Medical Centers in Madison, Wisconsin and Martinsburg, West Virginia.  He further noted that he had been treated at the Podiatry Clinic.  He did not provide a VA Form 21-4142a.  The Veteran went on to explain that he had been recommended he undergo surgery for his hallux limitus of the right foot first metatarsal.  The Veteran indicated that he believed this condition was the result of trauma due to his knee condition.  He stated that he had hit his big toe area as a result of his right knee condition. 

In the second statement, the Veteran reiterated that he believed his right foot hallux limitus is the result of trauma due to his right knee condition.  The Veteran stated that he believed the arthritis is due to the trauma to the first metatarsophalangeal joint from his right knee giving way or failing to support his right foot.  He repeated that the VA Medical Center in Madison, Wisconsin, had discussed surgical options.  He also stated that he had submitted a letter from the doctor of podiatry, that it was in his file, and that he had given it to the undersigned at his hearing.  

The Board notes that recent VA treatment records from Madison, Wisconsin, including those discussing potential surgical intervention to the right foot first metatarsal hallux limitus, have been associated with the claims file.  Additional VA treatment records from the St. Louis, Missouri, VA Medical Center have been associated with the file.  No recent VA treatment records from the VA Medical Center in Martinsburg, West Virginia, have been associated with the claims file.  Second, the Veteran has repeatedly stated that he submitted a letter at his hearing from his podiatrist.  See March 2015 hearing transcript and February 2016 statement from the Veteran.  Further, the Madison, Wisconsin, VA treatment records from Dr. S.K. show that in February 2015, she noted that she would write a letter for the Veteran detailing the disease process of the first metatarsophalangeal joint and its possible etiologies, including but not limited to trauma and biomechanical deformity.  However, to date, there is no evidence of a letter from a podiatrist, to include Dr. S.K., in the file.  

On remand, all outstanding VA treatment records, the letter from Dr. S.K. that the Veteran has repeatedly identified (and which has been explicitly noted in the VA treatment records from Madison, Wisconsin), and any other relevant private records, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

Finally, the Board notes that the VA treatment records show that the Veteran has a current diagnosis of hallux limitus of the right foot, degenerative joint disease of the first metatarsal phalangeal joint and sesamoid complex, and right metatarsus primus elevatus.  See February 2015 VA treatment record from Madison, Wisconsin.  The Veteran claims that this condition is related to his service-connected right knee disability.  And, there is an indication that the current right first metatarsal disability may be related to his service-connected right knee disability.  Specifically, the February 2015 treatment note from Dr. S.K. indicated that the disease process of the first metatarsophalangeal joint etiology may include trauma and biomechanical deformity.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board recognizes that, in September 2010 a VA examiner indicated that the Veteran's osteoarthritis of the knee had not spread to the right foot or toe.  Additionally, in March 2013, a VA examiner opined that the Veteran's right foot first metatarsal disability was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner found that the degenerative joint disease of the first metatarsophalangeal joint was a degenerative, age-related change.  However, given the Veteran's contentions and the indication that the current disability may be related to the service-connected right knee disability, and if the letter from S.K. either cannot be located or does not provide sufficient information to grant the claim, the Veteran should be afforded another VA examination to determine whether his current right first metatarsal disability, to include hallux limitus and osteoarthritis, is related to his right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received treatment, to include the VA Medical Centers located in Martinsburg, West Virginia; St. Louis, Missouri; and Madison, Wisconsin.  Specific efforts shall be made to obtain and associate with the record the letter that was identified multiple times throughout the record and written by Dr. S.K. regarding the potential etiology of the Veteran's right first metatarsal disability.  See February 25, 2015, treatment note, the March 2015 hearing transcript, and the February 2016 statement from the Veteran.  All efforts to obtain VA records should be fully documented.  The VA facilities must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care he received for his right foot first metatarsal disability.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above, and if the evidence of record is insufficient to establish service connection, schedule the Veteran for a VA examination to determine the nature and etiology of his disability of the right foot first metatarsal, to include osteoarthritis and hallux limitus.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability of the right foot first metatarsal was 1) caused by, or 2) aggravated by the Veteran's service-connected right knee disability.  In this context, "aggravation" has occurred when it is medically determined that the right foot first metatarsal disability increased in its severity beyond its normal clinical course. 

In so opining the examiner should consider the other lay and medical evidence of record. 

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



